 Fill in this information to identify the case:

 Debtor name         Public Bikes, Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                           12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

                 Schedule H: Codebtors (Official Form 206H)

                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                 Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on                                                  X /s/ Gregory Sherwood Cohelan
                                                                       Signature of individual signing on behalf of debtor

                                                                       Gregory Sherwood Cohelan
                                                                       Printed name

                                                                       Authorized Individual
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy




            Case: 20-30310                    Doc# 2            Filed: 03/31/20             Entered: 03/31/20 12:14:31          Page 1 of 30
 Fill in this information to identify the case:
 Debtor name Public Bikes, Inc.
 United States Bankruptcy Court for the: NORTHERN DISTRICT OF                                                                                     Check if this is an
                                                CALIFORNIA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 547-551 Hayes LLC                                               Liability on lease     Unliquidated                                                                    $217,669.27
 c/o Law Offices of                                                                     Disputed
 Janet Brayer
 456 Montgomery
 Street, 20th Floor
 San Francisco, CA
 94104
 Banchero Law Firm                                               Legal services                                                                                           $25,223.62
 601 California
 Street, Suite 1300
 San Francisco, CA
 94108
 CyberSource                                                     Trade Debt             Disputed                                                                            $1,800.00
 c/o Landry and
 Jacobs, LLC
 50 North Laura
 Street, Suite 2500
 Jacksonville, FL
 32202
 Frank Chan                                                      Promissory Note                                                                                            $2,926.40
 1802 Leavenworth
 Street
 San Francisco, CA
 94109
 Furlong Trust                                                   Promissory Note                                                                                            $6,200.00
 c/o Aaron &
 Stephanie Furlong
 2271 26th Street
 Santa Monica, CA
 90405
 Little Harbour SAZ,                                             Promissory Note                                                                                          $40,964.64
 LLC
 2490 Gordon Drive
 Naples, FL 34102
 Matthew Wyckoff                                                 Promissory Note                                                                                            $6,200.00
 325 East 41st Street,
 Suite 107
 New York, NY 10017

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy



                 Case: 20-30310                    Doc# 2            Filed: 03/31/20          Entered: 03/31/20 12:14:31                            Page 2 of 30
 Debtor    Public Bikes, Inc.                                                                                 Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Meganne                                                         Promissory Note                                                                                            $5,851.56
 Houghton-Berry
 Corner Green South
 Drive
 VIRGINIA WATER,
 Surrey
 Great Britain GU25
 4JS
 Premier Wine                                                    Promissory Note                                                                                          $37,200.00
 Group, LLC
 135 Third Street,
 Suite 100
 San Rafael, CA
 94901
 Robert J.                                                       Promissory Note                                                                                        $124,000.00
 Kamerschen
 204 Parade Hill
 Road
 New Canaan, CT
 06840
 Squar Milner LLP                                                Accounting                                                                                                 $1,601.71
 18500 Von Karman                                                Services
 Ave., 10th Floor
 Irvine, CA 92612
 Taylor Revocable                                                Promissory Note                                                                                          $29,130.08
 Trust
 c/o Matthew J.
 Taylor, Trustee
 55 Ardilla Road
 Orinda, CA 94563
 Willing Industry Co.,                                           Trade Debt             Disputed                                                                        $278,812.76
 Ltd
 No. 325, Sec. 2,
 Zhongshan Rd.
 Dajia, Taichung 437
 Taiwan R.O.C.




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy



                 Case: 20-30310                    Doc# 2            Filed: 03/31/20          Entered: 03/31/20 12:14:31                            Page 3 of 30
 Fill in this information to identify the case:

 Debtor name            Public Bikes, Inc.

 United States Bankruptcy Court for the:                       NORTHERN DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                                                                      Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $           475,373.50

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $           475,373.50


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $            14,217.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        1,148,336.60


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           1,162,553.60




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
             Case: 20-30310                             Doc# 2                Filed: 03/31/20                         Entered: 03/31/20 12:14:31                                   Page 4 of 30
 Fill in this information to identify the case:

 Debtor name         Public Bikes, Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                               Check if this is an
                                                                                                                                amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                               12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

     No.    Go to Part 2.
     Yes Fill in the information below.
    All cash or cash equivalents owned or controlled by the debtor                                                              Current value of
                                                                                                                                debtor's interest

 Part 2:        Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

     No.    Go to Part 3.
     Yes Fill in the information below.

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

     No.    Go to Part 4.
     Yes Fill in the information below.
 11.       Accounts receivable


           11b. Over 90 days old:                                    42,124.68   -                        42,124.68 =....                             $0.00
                                              face amount                            doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                                    $0.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

     No.    Go to Part 5.
     Yes Fill in the information below.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                        page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
            Case: 20-30310                    Doc# 2            Filed: 03/31/20          Entered: 03/31/20 12:14:31         Page 5 of 30
 Debtor         Public Bikes, Inc.                                                            Case number (If known)
                Name


     No.    Go to Part 6.
     Yes Fill in the information below.

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

     No.    Go to Part 7.
     Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No.    Go to Part 8.
     Yes Fill in the information below.

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No.    Go to Part 9.
     Yes Fill in the information below.

 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No.    Go to Part 10.
     Yes Fill in the information below.

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No.    Go to Part 11.
     Yes Fill in the information below.
            General description                                               Net book value of      Valuation method used     Current value of
                                                                              debtor's interest      for current value         debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets
            Intellectual property subject to license                                        $0.00    Purchase Option                    $150,000.00



 61.        Internet domain names and websites

 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                        $150,000.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
             No
             Yes
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
            Case: 20-30310                    Doc# 2            Filed: 03/31/20      Entered: 03/31/20 12:14:31              Page 6 of 30
 Debtor         Public Bikes, Inc.                                                           Case number (If known)
                Name



 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
             No
             Yes
 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
             No
             Yes
 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No.    Go to Part 12.
     Yes Fill in the information below.
                                                                                                                                   Current value of
                                                                                                                                   debtor's interest


 71.        Notes receivable
            Description (include name of obligor)
            Rights under Asset Purchase                                     200,000.00 -                                  0.00 =
            Agreement and Intellectual Property                       Total face amount    doubtful or uncollectible amount
            License dated September 7, 2017.
            $200,000 payable 1/31/2021;
            additional subsequent amounts
            contingent                                                                                                                      $200,000.00



 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)
            Claim against Nicole Bald for breach of sublease,
            collectibility unknown                                                                                                             Unknown
            Nature of claim
            Amount requested                                             $0.00



 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership

            Cash seized by Sheriff pursuant to writ of attachment                                                                            $85,022.37


            Cash held by attorney Janet Brayer pursuant to writ of
            attachment / assignment                                                                                                          $40,351.13




 78.        Total of Part 11.                                                                                                            $325,373.50
            Add lines 71 through 77. Copy the total to line 90.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
            Case: 20-30310                    Doc# 2            Filed: 03/31/20       Entered: 03/31/20 12:14:31              Page 7 of 30
 Debtor         Public Bikes, Inc.                                                           Case number (If known)
                Name

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
            No
            Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                         page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
            Case: 20-30310                    Doc# 2            Filed: 03/31/20      Entered: 03/31/20 12:14:31       Page 8 of 30
 Debtor          Public Bikes, Inc.                                                                                  Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                     $0.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                               $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                $150,000.00

 90. All other assets. Copy line 78, Part 11.                                                    +                $325,373.50

 91. Total. Add lines 80 through 90 for each column                                                            $475,373.50           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $475,373.50




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
             Case: 20-30310                       Doc# 2             Filed: 03/31/20                   Entered: 03/31/20 12:14:31                       Page 9 of 30
 Fill in this information to identify the case:

 Debtor name          Public Bikes, Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                            Check if this is an
                                                                                                                                             amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                    12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                   Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                               Amount of claim             Value of collateral
                                                                                                                                               that supports this
                                                                                                                   Do not deduct the value     claim
                                                                                                                   of collateral.
 2.1    Banchero Law Firm                             Describe debtor's property that is subject to a lien                  $14,217.00              $200,000.00
        Creditor's Name                               All assets, including Rights under Asset
                                                      Purchase Agreement and Intellectual
                                                      Property Licensedated September 7, 2017.
        601 California Street, Suite                  $200,000 payable 1/31/2021; additional
        1300                                          subsequent amounts contingent
        San Francisco, CA 94108
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.



 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.           $14,217.00

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
           Case: 20-30310                     Doc# 2           Filed: 03/31/20               Entered: 03/31/20 12:14:31                Page 10 of 30
 Fill in this information to identify the case:

 Debtor name         Public Bikes, Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                                      Check if this is an
                                                                                                                                                       amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                      12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.

 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $217,669.27
           547-551 Hayes LLC                                                  Contingent
           c/o Law Offices of Janet Brayer                                    Unliquidated
           456 Montgomery Street, 20th Floor
           San Francisco, CA 94104                                            Disputed
           Date(s) debt was incurred 3/12/2014                               Basis for the claim:    Liability on lease
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                    $12,400.00
           Andrew Herrick                                                     Contingent
           P. O. Box 5014                                                     Unliquidated
           Laguna Beach, CA 92652                                             Disputed
           Date(s) debt was incurred 3/31/2017
                                                                             Basis for the claim:    Promissory Note
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                    $25,223.62
           Banchero Law Firm                                                  Contingent
           601 California Street, Suite 1300                                  Unliquidated
           San Francisco, CA 94108                                            Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Legal services
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $1,800.00
           CyberSource                                                        Contingent
           c/o Landry and Jacobs, LLC                                         Unliquidated
           50 North Laura Street, Suite 2500                                  Disputed
           Jacksonville, FL 32202
           Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                         page 1 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                         49903                                                Best Case Bankruptcy
            Case: 20-30310                   Doc# 2            Filed: 03/31/20            Entered: 03/31/20 12:14:31                               Page 11 of 30
 Debtor       Public Bikes, Inc.                                                                      Case number (if known)
              Name

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $2,926.40
          Frank Chan                                                          Contingent
          1802 Leavenworth Street                                             Unliquidated
          San Francisco, CA 94109                                             Disputed
          Date(s) debt was incurred 3/31/2017
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $6,200.00
          Furlong Trust                                                       Contingent
          c/o Aaron & Stephanie Furlong                                       Unliquidated
          2271 26th Street                                                    Disputed
          Santa Monica, CA 90405
                                                                             Basis for the claim:    Promissory Note
          Date(s) debt was incurred 3/31/2017
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $40,964.64
          Little Harbour SAZ, LLC                                             Contingent
          2490 Gordon Drive                                                   Unliquidated
          Naples, FL 34102                                                    Disputed
          Date(s) debt was incurred 3/31/2017
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $6,200.00
          Matthew Wyckoff                                                     Contingent
          325 East 41st Street, Suite 107                                     Unliquidated
          New York, NY 10017                                                  Disputed
          Date(s) debt was incurred 3/31/2017
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $5,851.56
          Meganne Houghton-Berry                                              Contingent
          Corner Green South Drive                                            Unliquidated
          VIRGINIA WATER, Surrey                                              Disputed
          Great Britain GU25 4JS
                                                                             Basis for the claim:    Promissory Note
          Date(s) debt was incurred 3/31/2017
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $37,200.00
          Premier Wine Group, LLC                                             Contingent
          135 Third Street, Suite 100                                         Unliquidated
          San Rafael, CA 94901                                                Disputed
          Date(s) debt was incurred 3/31/2017
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $248,000.00
          Robert J. Forbes                                                    Contingent
          2164 Hyde Street, Unit 816                                          Unliquidated
          San Francisco, CA 94109                                             Disputed
          Date(s) debt was incurred 3/31/2017
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 2 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
           Case: 20-30310                    Doc# 2            Filed: 03/31/20            Entered: 03/31/20 12:14:31                               Page 12 of 30
 Debtor       Public Bikes, Inc.                                                                      Case number (if known)
              Name

 3.12      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $48,356.56
           Robert J. Forbes                                                   Contingent
           2164 Hyde Street, Unit 816                                         Unliquidated
           San Francisco, CA 94109
                                                                              Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim: Indemnity claim respecting alter ego claim asserted
           Last 4 digits of account number                                   by 547-551 Hayes LLC. Claim amount is fees to date, but litigation is
                                                                             ongoing.
                                                                             Is the claim subject to offset?    No  Yes
 3.13      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $124,000.00
           Robert J. Kamerschen                                               Contingent
           204 Parade Hill Road                                               Unliquidated
           New Canaan, CT 06840                                               Disputed
           Date(s) debt was incurred 3/31/2017
                                                                             Basis for the claim:    Promissory Note
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.14      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $1,601.71
           Squar Milner LLP                                                   Contingent
           18500 Von Karman Ave., 10th Floor                                  Unliquidated
           Irvine, CA 92612                                                   Disputed
           Date(s) debt was incurred 5/19/2004
                                                                             Basis for the claim:    Accounting Services
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.15      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $29,130.08
           Taylor Revocable Trust                                             Contingent
           c/o Matthew J. Taylor, Trustee                                     Unliquidated
           55 Ardilla Road                                                    Disputed
           Orinda, CA 94563
                                                                             Basis for the claim:    Promissory Note
           Date(s) debt was incurred 3/31/2017
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
 3.16      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $62,000.00
           Wilkinson 2008 Trust                                               Contingent
           c/o Lawrence Wilkinson, Trustee                                    Unliquidated
           1914 Lake Street                                                   Disputed
           San Francisco, CA 94121
                                                                             Basis for the claim:    Promissory Note
           Date(s) debt was incurred 3/31/2017
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
 3.17      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $278,812.76
           Willing Industry Co., Ltd                                          Contingent
           No. 325, Sec. 2, Zhongshan Rd.                                     Unliquidated
           Dajia, Taichung 437                                                Disputed
           Taiwan R.O.C.
           Date(s) debt was incurred various 2016-17
                                                                             Basis for the claim:    Trade Debt
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the           Last 4 digits of
                                                                                                      related creditor (if any) listed?                 account number, if
                                                                                                                                                        any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 3 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
           Case: 20-30310                    Doc# 2            Filed: 03/31/20            Entered: 03/31/20 12:14:31                               Page 13 of 30
 Debtor       Public Bikes, Inc.                                                                 Case number (if known)
              Name


5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                  Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.       $                          0.00
 5b. Total claims from Part 2                                                                       5b.   +   $                  1,148,336.60

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.       $                    1,148,336.60




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 4 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
           Case: 20-30310                    Doc# 2            Filed: 03/31/20         Entered: 03/31/20 12:14:31                      Page 14 of 30
 Fill in this information to identify the case:

 Debtor name         Public Bikes, Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                  Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal            Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.1.         State what the contract or                  Asset Purchase
              lease is for and the nature of              Agreement and
              the debtor's interest                       Intellectual Property
                                                          License, both dated
                                                          September 7, 2017
                  State the term remaining                expires 9/6/2027            BikeSmart, Inc.
                                                                                      Headland Ventures, LLC
              List the contract number of any                                         55 Leveroni Court
                    government contract                                               Novato, CA 94949




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
            Case: 20-30310                   Doc# 2            Filed: 03/31/20     Entered: 03/31/20 12:14:31                  Page 15 of 30
 Fill in this information to identify the case:

 Debtor name         Public Bikes, Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                              Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                     12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                    Name                          Check all schedules
                                                                                                                                that apply:
    2.1                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                   State      Zip Code


    2.2                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                   State      Zip Code


    2.3                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                   State      Zip Code


    2.4                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                   State      Zip Code




Official Form 206H                                                            Schedule H: Your Codebtors                                     Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
           Case: 20-30310                    Doc# 2            Filed: 03/31/20     Entered: 03/31/20 12:14:31             Page 16 of 30
 Fill in this information to identify the case:

 Debtor name         Public Bikes, Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                          Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

       None.
       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                    Operating a business                                   $40,351.13
       From 1/01/2020 to Filing Date                                                                        Asset Purchase
                                                                                                Other      Agreement


       For prior year:                                                                          Operating a business                                   $39,764.72
       From 1/01/2019 to 12/31/2019                                                                         Asset Purchase
                                                                                                Other      Agreement


       For year before that:                                                                    Operating a business                                   $79,935.00
       From 1/01/2018 to 12/31/2018                                                                         Asset Purchase
                                                                                                Other      Agreement

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

       None.
                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

       None.
       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
           Case: 20-30310                    Doc# 2            Filed: 03/31/20           Entered: 03/31/20 12:14:31                    Page 17 of 30
 Debtor       Public Bikes, Inc.                                                                        Case number (if known)



    or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
    may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
    listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
    debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

       None.
       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

       None
       Creditor's name and address                               Describe of the Property                                      Date                   Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

       None
       Creditor's name and address                               Description of the action creditor took                       Date action was                  Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

       None.
               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address
       7.1.    547-551 Hayes LLC v. Public                       Breach of real             San Francisco Superior                       Pending
               Bikes, Inc. et al.                                property lease             Court                                        On appeal
               CGC-19-574517                                                                400 McAllister Street
                                                                                                                                         Concluded
                                                                                            San Francisco, CA 94102

       7.2.    In re Public Bikes, Inc.                          Petition for               San Francisco Superior                       Pending
               CPF-19-516931                                     Judicial                   Court                                        On appeal
                                                                 Supervision of             400 McAllister Street
                                                                                                                                         Concluded
                                                                 Voluntary Winding          San Francisco, CA 94102
                                                                 Up


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case: 20-30310                    Doc# 2            Filed: 03/31/20           Entered: 03/31/20 12:14:31                       Page 18 of 30
 Debtor      Public Bikes, Inc.                                                                             Case number (if known)



       None
       Custodian's name and Address                              Describe the property                                                    Value
       547-551 Hayes LLC                                         Cash seized by Sheriff pursuant to prejudgement
                                                                 attachment                                                                             $85,022.37
       c/o Law Offices of Janet Brayer
       456 Montgomery Street, 20th Floor
                                                                 Case title                                                               Court name and address
       San Francisco, CA 94104
                                                                 547-551 Hayes LLC v. Public Bikes, Inc.                                  San Francisco Superior
                                                                 Case number                                                              Court
                                                                 CGC-19-574517                                                            400 McAllister Street
                                                                 Date of order or assignment                                              San Francisco, CA
                                                                 1/2/2020                                                                 94102

       Custodian's name and Address                              Describe the property                                                    Value
       547-551 Hayes LLC                                         Cash held by creditor's counsel pursuant to
                                                                 prejudgement writ of attachment / assignment order                                     $40,351.13
       c/o Law Offices of Janet Brayer
       456 Montgomery Street, 20th Floor
                                                                 Case title                                                               Court name and address
       San Francisco, CA 94104
                                                                 547-551 Hayes LLC v. Public Bikes, Inc.                                  San Francisco Superior
                                                                 Case number                                                              Court
                                                                 CGC-19-574517                                                            400 McAllister Street
                                                                 Date of order or assignment                                              San Francisco, CA
                                                                 1/2/2020                                                                 94102


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

       None
               Recipient's name and address                      Description of the gifts or contributions                  Dates given                         Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

       None
       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss          Value of property
       how the loss occurred                                                                                                                                    lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

       None.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
           Case: 20-30310                    Doc# 2            Filed: 03/31/20              Entered: 03/31/20 12:14:31                      Page 19 of 30
 Debtor        Public Bikes, Inc.                                                                        Case number (if known)



                 Who was paid or who received                        If not money, describe any property transferred           Dates               Total amount or
                 the transfer?                                                                                                                              value
                 Address
       11.1.     St. James Law, P.C.
                 22 Battery Street, Suite 888
                 San Francisco, CA 94111                                                                                                               $11,717.00

                 Email or website address
                 michael@stjames-law.com

                 Who made the payment, if not debtor?
                 Banchero Law Firm LLP



12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

       None.
       Name of trust or device                                       Describe any property transferred                Dates transfers              Total amount or
                                                                                                                      were made                             value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

       None.
                Who received transfer?                           Description of property transferred or                  Date transfer             Total amount or
                Address                                          payments received or debts paid in exchange             was made                           value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


       Does not apply
                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To
       14.1.     1686 Arbor Way                                                                                            10/3/2019 to 11/16/2019
                 Healdsburg, CA 95448

       14.2.     1211 Folsom Street, 4th Floor                                                                             1/3/2017 to 10/3/2019
                 San Francisco, CA 94103

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

           No. Go to Part 9.
           Yes. Fill in the information below.


                 Facility name and address                       Nature of the business operation, including type of services             If debtor provides meals
                                                                 the debtor provides                                                      and housing, number of
                                                                                                                                          patients in debtor’s care


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
           Case: 20-30310                    Doc# 2            Filed: 03/31/20           Entered: 03/31/20 12:14:31                      Page 20 of 30
 Debtor      Public Bikes, Inc.                                                                         Case number (if known)



 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

           No.
           Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

           No. Go to Part 10.
           Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

       None
                Financial Institution name and                   Last 4 digits of         Type of account or          Date account was           Last balance
                Address                                          account number           instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


       None
       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


       None
       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
       Bridge Storage                                                Robert Forbes, Rebecca               Boxes of documents,                   No
       23 Maine Avenue                                               Richards                             transferred to Banchero Law           Yes
       Richmond, CA 94804                                                                                 Firm LLP in February, 2020



 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

     None

 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
           Case: 20-30310                    Doc# 2            Filed: 03/31/20           Entered: 03/31/20 12:14:31                 Page 21 of 30
 Debtor      Public Bikes, Inc.                                                                         Case number (if known)



      medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No.
           Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

           No.
           Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

           No.
           Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

       None
    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
          None
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Rebecca Richards                                                                                                           May 2019 to present
                    1686 Arbor Way
                    Healdsburg, CA 95448
       26a.2.       Karisa Chin                                                                                                                2014 to present
                    Squar Milner LLP
                    135 Main St., 9th Floor
                    San Francisco, CA 94105
       26a.3.       Ashley Cosgrove                                                                                                            October 2017 to May
                    Current address unknown                                                                                                    2019


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
           Case: 20-30310                    Doc# 2            Filed: 03/31/20           Entered: 03/31/20 12:14:31                       Page 22 of 30
 Debtor      Public Bikes, Inc.                                                                         Case number (if known)



    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

           None
       Name and address                                                                                                                  Date of service
                                                                                                                                         From-To
       26b.1.       Squar Milner LLP
                    18500 Von Karman Ave., 10th Floor
                    Irvine, CA 92612

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

           None
       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Banchero Law Firm
                    601 California Street, Suite 1300
                    San Francisco, CA 94108

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

           None
       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

           No
           Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                          Date of inventory       The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Lawrence Wilkinson                             1914 Lake Street
                                                      San Francisco, CA 94121

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Robert J. Forbes                               2164 Hyde Street, Unit 816
                                                      San Francisco, CA 94109

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Andrew Herrick                                 P. O. Box 5014
                                                      Laguna Beach, CA 92652

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Gregory Sherwood                               53 Karl Avenue                                      Director
       Cohelan                                        San Anselmo, CA 94960



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
           Case: 20-30310                    Doc# 2            Filed: 03/31/20           Entered: 03/31/20 12:14:31                    Page 23 of 30
 Debtor      Public Bikes, Inc.                                                                         Case number (if known)




           No
           Yes. Identify below.

       Name                                           Address                                             Position and nature of any       Period during which
                                                                                                          interest                         position or interest
                                                                                                                                           was held
       George Eubanks                                 25431 Classic Drive
                                                      Mission Viejo, CA 92691

       Name                                           Address                                             Position and nature of any       Period during which
                                                                                                          interest                         position or interest
                                                                                                                                           was held
       Kenneth Conner                                 94 San Marino Drive
                                                      San Rafael, CA 94901


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

           No
           Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

           No
           Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

           No
           Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on

 /s/ Gregory Sherwood Cohelan                                           Gregory Sherwood Cohelan
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Authorized Individual

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
 No
 Yes


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
           Case: 20-30310                    Doc# 2            Filed: 03/31/20           Entered: 03/31/20 12:14:31                    Page 24 of 30
                                                               United States Bankruptcy Court
                                                                     Northern District of California
 In re      Public Bikes, Inc.                                                                             Case No.
                                                                                   Debtor(s)               Chapter       11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities              Kind of Interest
 business of holder
 Alex Cichy                                                          Common         5000
 9 Manderly Rd
 San Rafael, CA 94901

 American Cyclery                                                    Common         10000
 c/o Bradley Woehl
 858 Stanyan Street
 San Francisco, CA 94117

 Andrew Herrick                                                      Series A       25000
 P. O. Box 5014                                                      Preferred
 Laguna Beach, CA 92652

 Andrew Herrick                                                      Common         2500
 P. O. Box 5014
 Laguna Beach, CA 92652

 Antonio Bertone                                                     Common         5000
 One Design Center Place
 Suite 8C
 Boston, MA 02210

 Barbara Lyster Trust                                                Series A       375990
 c/o Barbara Lyster                                                  Preferred
 37 Ocean Heights Drive
 Newport Coast, CA 92657

 Bret Thomas Hewitt                                                  Series A       100422
 516 D Street                                                        Preferred
 Davis, CA 95616

 Brock T Lyster                                                      Series A       200000
 611 Allview Place                                                   Preferred
 Laguna Beach, CA 92651

 Brock T. Lyster Profit Plan                                         Series A       300000
 c/o Brock T. Lyster, Trustee                                        Preferred
 611 Allview Place
 Laguna Beach, CA 92651

 Carol Coletta                                                       Common         5000
 8 E. Randolph Street, Unit 1205
 Chicago, IL 60601

 Casa Blanca Ventures, LLC                                           Series A       25000
 5101 N. Casa Blanca Dr. $31                                         Preferred
 Paradise Valley, AZ 85253

Sheet 1 of 6 in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy


           Case: 20-30310                    Doc# 2            Filed: 03/31/20       Entered: 03/31/20 12:14:31            Page 25 of 30
 In re:    Public Bikes, Inc.                                                                    Case No.
                                                                                   Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                          (Continuation Sheet)

 Name and last known address or place of                             Security Class Number of Securities    Kind of Interest
 business of holder

 Clinton Reilly                                                      Series A       100000
 400 California Street, Suite 1600                                   Preferred
 San Francisco, CA 94104

 Clinton Reily Family Trust                                          Series A       46213
 400 California Street, Suite 1600                                   Preferred
 San Francisco, CA 94104

 Dan Shapiro                                                         Common         50000
 100 Seton Street
 Santa Cruz, CA 95060

 Daniel Toman                                                        Common         20417
 2070 Fell Street, Apt 8
 San Francisco, CA 94117

 David Barnard                                                       Common         40000
 2775 Cavedale Rd
 Glen Ellen, CA 95442

 Erik Spiekerman                                                     Series A       50000
 30 Cove Road                                                        Preferred
 Belvedere Tiburon, CA 94920

 Erik Spiekerman                                                     Common         10000
 30 Cove Road
 Belvedere Tiburon, CA 94920

 Frank Chan                                                          Series A       25000
 1802 Leavenworth Street                                             Preferred
 San Francisco, CA 94109

 Furlong Trust                                                       Series A       50000
 c/o Aaron & Stephanie Furlong                                       Preferred
 2271 26th Street
 Santa Monica, CA 90405

 Glen Gauthier                                                       Series A       50000
 5758 Geary Blvd, #421                                               Preferred
 San Francisco, CA 94121

 Heller Designs Profit Plan                                          Series A       50000
 149 Fifth Avenue                                                    Preferred
 New York, NY 10010

 Jane Martin                                                         Common         2000
 2717 Harrison Street
 San Francisco, CA 94110

List of equity security holders consists of 6 total page(s)
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
           Case: 20-30310                    Doc# 2            Filed: 03/31/20       Entered: 03/31/20 12:14:31   Page 26 of 30
 In re:    Public Bikes, Inc.                                                                    Case No.
                                                                                   Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                          (Continuation Sheet)

 Name and last known address or place of                             Security Class Number of Securities    Kind of Interest
 business of holder

 Jeff Sand                                                           Common         5000
 449 Bryant Street
 San Francisco, CA 94107

 Jeff Speck                                                          Common         2000
 1561 Beacon Street #3
 Brookline, MA 02446

 Jerome T Weiss & Judith Salomon JTWROS                              Series A       43434
 1600 Midland Building                                               Preferred
 101 Prospect Ave W
 Cleveland, OH 44115

 John Bielenberg                                                     Common         5000
 P. O.Box 20914
 Concord, CA 94520

 John Foraker                                                        Series A       150000
 854 A Street                                                        Preferred
 Davis, CA 95616

 John Maeda                                                          Common         5000
 Two College Street
 Providence, RI 02903

 John Parker Willis                                                  Series A       221475
 3298   Pierce Street                                                Preferred
 San Francisco, CA 94123

 Jonathan Weiner                                                     Series A       100000
 16 Napier Lane                                                      Preferred
 San Francisco, CA 94133

 Kerry Kilinger & Linda Killinger Trusts                             Series A       75000
 75 Olumpic Drive NW                                                 Preferred
 Seattle, WA 98177

 Little Harbour SAZ, LLC                                             Series A       350000
 2490 Gordon Drive                                                   Preferred
 Naples, FL 34102

 Liz Taylor                                                          Common         5000
 1400 San Pablo Ave
 Berkeley, CA 94072

 Mainardi & Kwok Family Trust                                        Series A       100000
 2627 Turk Boulevard                                                 Preferred
 San Francisco, CA 94118

List of equity security holders consists of 6 total page(s)
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
           Case: 20-30310                    Doc# 2            Filed: 03/31/20       Entered: 03/31/20 12:14:31   Page 27 of 30
 In re:    Public Bikes, Inc.                                                                    Case No.
                                                                                   Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                          (Continuation Sheet)

 Name and last known address or place of                             Security Class Number of Securities    Kind of Interest
 business of holder

 Martin N Krasney Trust                                              Series A       75000
 122 Santa Rosa Avenue                                               Preferred
 Sausalito, CA 94965

 Matthew Wyckoff                                                     Seroes A       50000
 325 East 41st Street, Suite 107                                     Preferred
 New York, NY 10017

 Meganne Houghton-Berry                                              Series A       50000
 Corner Green South Drive                                            Preferred
 VIRGINIA WATER, Surrey
 Great Britain GU25 4JS

 Natalie Hwang                                                       Series A       25000
 650 Sixth Avenue Apt 4A                                             Preferred
 New York, NY 10011

 Nion T. McEvoy                                                      Series A       50000
 Hall Capital Partners                                               Preferred
 One Maritime Plaza Suite 500
 San Francisco, CA 94111

 Pamela Bittner                                                      Series A       25000
 4210 Morning Sun Drive                                              Preferred
 Bozeman, MT 59715

 Pamela Griggs Frame                                                 Common         2500
 1464 Del Mar Avenue
 Laguna Beach, CA 92651

 Paula Storti                                                        Series A       25000
 417 A East Washington Blvd                                          Preferred
 San Francisco, CA 94129

 Premier Wine Group, LLC                                             Series A       100000
 135 Third Street, Suite 100                                         Preferred
 San Rafael, CA 94901

 Richard C Marcus                                                    Series A       50000
 913 Terrace Mountain Dr.                                            Preferred
 Austin, TX 78746

 Robert J. Forbes                                                    Series A       644063
 2164 Hyde Street, Unit 816                                          Preferred
 San Francisco, CA 94109




List of equity security holders consists of 6 total page(s)
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
           Case: 20-30310                    Doc# 2            Filed: 03/31/20       Entered: 03/31/20 12:14:31   Page 28 of 30
 In re:    Public Bikes, Inc.                                                                    Case No.
                                                                                   Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                          (Continuation Sheet)

 Name and last known address or place of                             Security Class Number of Securities    Kind of Interest
 business of holder

 Robert J. Forbes                                                    Common         1116000
 2164 Hyde Street, Unit 816
 San Francisco, CA 94109

 Robert J. Kamerschen                                                Series A       504000
 204 Parade Hill Road                                                Preferred
 New Canaan, CT 06840

 Ron Johnson                                                         Common         5000
 10351 Bubb Rd
 Cupertino, CA 95104

 Schneider Trust                                                     Series A       100000
 c/o Hope and Peter Schneider                                        Preferred
 734 Flintridge Ave.
 La Canada Flintridge, CA 91011

 Selle Royal, SPA                                                    Series A       10000
 Via Vittorio Emmanuele                                              Preferred
 Pozzoleone, Vicenza
 Italia, 36050

 Shona Brown                                                         Series A       250000
 1600 Amphitheatre Parkway                                           Preferred
 Mountain View, CA 94043

 Sophie Louvel Schmitt                                               Series A       50000
 263 Commonwealthy Ave, Unit 5                                       Preferred
 Boston, MA 02116-1648

 Sound Check Investment Partners                                     Seris A        643945
 94 San Marino Drive                                                 Preferred
 San Rafael, CA 94901

 Susan Kare                                                          Common         5000
 1 Presidio Avenue
 San Francisco, CA 94115

 Susan Szenazy                                                       Common         5000
 61 W 23rd Street, 4th Floor
 New York, NY 10010

 Taylor Revocable Trust                                              Series A       223894
 c/o Matthew J. Taylor, Trustee                                      Preferred
 55 Ardilla Road
 Orinda, CA 94563




List of equity security holders consists of 6 total page(s)
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
           Case: 20-30310                    Doc# 2            Filed: 03/31/20       Entered: 03/31/20 12:14:31   Page 29 of 30
 In re:    Public Bikes, Inc.                                                                            Case No.
                                                                                      Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                          (Continuation Sheet)

 Name and last known address or place of                             Security Class Number of Securities                        Kind of Interest
 business of holder

 The Wilson Trust                                                    Series A          100000
 c/o James and Toni Wilson                                           Preferred
 9 Sagebrush Ct
 San Rafael, CA 94901

 Victor Penner                                                       Common            5000
 7195 Selkirk Street
 Vancouver, BC
 Canada V6P 6J4

 White Road Investments                                              Series A          368802
 1451 66th Street                                                    Preferred
 Emeryville, CA 94608

 Wilkinson 2008 Trust                                                Series A          303875
 c/o Lawrence Wilkinson, Trustee                                     Preferred
 1914 Lake Street
 San Francisco, CA 94121


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

         I, the Authorized Individual of the corporation named as the debtor in this case, declare under penalty of perjury
that I have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information
and belief.



 Date                                                                            Signature /s/ Gregory Sherwood Cohelan
                                                                                            Gregory Sherwood Cohelan

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




List of equity security holders consists of 6 total page(s)
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case: 20-30310                    Doc# 2            Filed: 03/31/20         Entered: 03/31/20 12:14:31                       Page 30 of 30
